PRESIDING JUSTICE HEIPLE, dissenting: Following a bench trial, the defendant was convicted of residential burglary and sentenced to five years’ imprisonment. The majority reversed the defendant’s conviction, holding that the defendant was not proved guilty beyond a reasonable doubt. I find that, after reviewing the evidence in the light most favorable to the State, the trial court could have found the defendant guilty of the crime charged beyond a reasonable doubt. Therefore, I dissent. On March 9, 1989, the home of Susan Buchanan was burglarized. The front door of the residence was broken into and a television and VCR were missing. A friend of the defendant’s, whom the defendant visited almost daily- lived next to the burglarized home. At the crime scene, a telephone bill envelope bearing a muddy shoeprint was found on the kitchen floor. Three days following the burglary, the defendant was at the Joliet police station on an unrelated matter when an officer noticed the similarity between the soles of the tennis shoes the defendant was wearing and a photograph of the muddy shoeprint on the telephone bill envelope. Thereafter, the defendant’s tennis shoes were confiscated and sent to the State crime lab for examination. At trial, Walter Sherk, a forensic scientist who is an expert in shoeprint analysis, testified that six similar individual characteristics (nicks, cuts, scratches) existed between the defendant’s right shoe and the pattern found on the envelope, and concluded that they were one and the same. Further, Officer James Klancher testified that while on patrol on May 24, 1989, he observed the defendant walking along a residential street among a group of individuals. The officer stopped his vehicle and informed the defendant that he had a warrant for his arrest. The defendant then fled about one-half of a block and was finally apprehended at his home. In finding the defendant guilty of residential burglary, Judge Raymond Bolden stated that there is no question that the shoeprint on the envelope belonged to the defendant and that the defendant could not “have been inside that residence for any purpose other than an unlawful one.” In reviewing a conviction, it is neither the duty nor the privilege of the reviewing court to substitute its judgment as to the weight of disputed evidence or the credibility of the witnesses for that of the trier of fact. (People v. Hobson (1979), 77 Ill. App. 3d 22.) Rather, a reviewing court must examine all the evidence in the light most favorable to the State to determine whether any rational trier of fact could have found the defendant guilty beyond a reasonable doubt. Contrary to the majority, I find that the State presented sufficient evidence of the defendant’s guilt. Elements of the offense of burglary may be proved by circumstantial evidence and inferences drawn therefrom. (In re Stokes (1982), 108 Ill. App. 3d 637.) Here, the muddy shoeprint on the envelope was positively identified as coming from the defendant’s right tennis shoe. As stated by Judge Bolden, there is no lawful purpose for which the defendant could have been inside the residence on the date of the incident. Moreover, the defendant fled from the police when they informed him that they had a warrant for his arrest. Evidence of flight is admissible as a circumstance tending to show consciousness of guilt. People v. Harris (1972), 52 Ill. 2d 558. For the following reasons I would affirm the defendant’s conviction. Accordingly, I dissent.